                                                                                   FILED
     1                                                                  CLERK, U.S. DISTRICT COURT


     2
                                                                              ,loll ~ 7 2019
     3
                                                                      CENTRAL DISTRIC     ALIFORNIA
 4                                                                    EASTERN DIVISIO     Y DEPUTY


 5
 6                             UNITED STATES DISTRICT COURT
 7                           CENTRAL DISTRICT OF CALIFORNIA
 8
         ~ UNITED STATES OF AMERICA,
 9
10                                   Plaintiff,      jCASE NO. S= ~`~ -GIB-' L1~ -~F
11
12                                                      ORDER OF DETENTION
          S
          'I~vE~ C~w~z. ~u~~z
13
14                                   Defendant.
15
16                                                      I.
17            A.(~On motion ofthe Government in a case allegedly involving:
18                1. O    a crime of violence.
19                2.() an offense with maximum sentence of life imprisonment or death.
20                3. O    a narcotics or controlled- substance offense with maximum sentence
21                        often or more years .
22                4.()    any felony -where the defendant has been convicted oftwo or more
23                        prior offenses.described above.
24                5.()    any felony that is not otherwise a crime of violence that involves a
25                        minor victim, or possession or use of a firearm or destructive device
26                        or any other dangerous weapon, or a failure to register under 18
27                        U.S.0 § 2250.
28           B.(,~ On motion by the Government /()on Court's own motion, in a case

                               ORDER OF DETENTION AF1'ER HEARING(18 U.S.C. §3142(1))                              I

         CR-94(06/07)                                                                                Page 1 of4
 1                       allegedly involving:
 2            (
              ~                e further allegation by the Government of:
 3              1.(         a serious risk that the defendant will flee.
 4             2. O         a serious risk that the defendant will:
 5                   a.()obstruct or attempt to obstructjustice.
 6i                  b.()threaten, injure, 'or intimidate a prospective witness or juror or
 7                          attempt to do so.
 8         C. The Government()is/( is not entitled to a rebuttable presumption that no
 9             condition or combination ofconditions will reasonably assure the.defendant's
lU             appearance as required and the safety of any person or the community.
11
12                                                       II.
13          (~e Court finds that no condition or combination of conditions will
           A.
14                       reasonably assure:
15             1.(~ the appearance of the defendant as required.
16                   (      and/or
17             2.(          the safety of any person or the community.
18        B.() The Court finds that the defendant has not rebutted by sufficient
19                       evidence to the contrary the presumption provided by statute.
20
21                                                      III.
22        The Court has considered:
23        A. the nature and circumstances ofthe offenses)charged, including whether the
24             offense is a crime ofviolence,a Federal crime ofterrorism, or involves a minor
25             victim or a controlled substance, firearm, explosive, or destructive device;
26        B. the weight ofevidence against the defendant;
27        C. the history and characteristics ofthe defendant; and
28        D. the nature and seriousness ofthe danger to any person or to the community.

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))                 I

      CR-94(06/07)                                                                       Page 2 of4
t



     1                                                      IV.
     2         The -Court also has considered all the evidence adduced at the hearing and the
     3         arguments and/or statements of counsel, and the Pretrial                     Service
     4         Reportlrecommendation.
     5
     6                                                       V.

     ~i        The Court bases the foregoing findings) on the following:
     81        A.
                (~sto flight risk:                                                          o~
     9
    10
    11
    12
    13
    14
    15
    16        B.("~As to danger:                              ~                      ..~.t~ /~
    17
                i  n - A--- ----                         ~-=-- -             _i 1_. _~..

    18
    19
    20
    21
    22
    23

    24                                                     VI.
    25        A.() The Court finds that a serious risk exists that the defendant will:
    26                   1.()obstruct or attempt to obstruct justice.
    27                   2.()attempt to/( )threaten, injure or intimidate a witness or juror.
    28

                                    ORDER OF DETENTION AFTER HEARIlYG(18 U.S.C. §3142(1))

          CR-94(06/07)                                                                       Page 3 of4 ~
t

     1            B. The Court bases the foregoing findings)on the following:
     2

     3

     4

     5

     6

     7

     8

     9   I                                                  VIL
    10

    11            A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
    12            B. IT IS FUR~'HER ORDERED that the defendant be committed to the ,custody
    13                ofthe Attorney General for confinement in a corrections facility separate, to
    14                the extent practicable, from persons awaiting or serving sentences or being
    15                held in custody pending appeal.
    16            C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
    17                opportunity for private consultation with counsel.
    18           D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
    19                or on request of any attorney for the Government, the person in charge ofthe
    20                corrections facility in which the defendant is confined deliver the defendant
    21                to a United States marshal for the purpose of an appearance in connection
    22                with a court proceeding.
    23

    24

    25
                                                                                    /a1~---
    26 DATED:
                                                          SHASHI H. KEWALRAMANI
    27                                                    UNITED STATES MAGISTRATE JUDGE
    28

                                     ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))                  I

             CR-94(06/07)                                                                     Page 4 of4
